UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6436



JEFFERY HARLEY,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GARY
MAYNARD, Director; CHARLIE CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Cameron M. Currie, District Judge.
(CA-02-1118-8-22-BI)


Submitted:   May 15, 2003                   Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffery Harley, Appellant Pro Se.    Roy F. Laney, RILEY, POPE &
LANEY, L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jeffery Harley seeks to appeal the district court’s order

accepting the magistrate judge’s report and recommendation to deny

relief on Harley’s habeas petition, in which Harley alleged the

South     Carolina   Department    of       Corrections   miscalculated    his

sentence.    Harley raised this claim under 28 U.S.C. § 2254 (2000).

The district court reviewed Harley’s claim under 28 U.S.C. § 2241

(2000).    The district court entered an order denying Harley relief

based on his failure to exhaust state remedies.

       Harley cannot appeal this order unless a circuit judge or

justice issues a certificate of appealability, and a certificate of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A habeas petitioner meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell,        U.S.      , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th    Cir.),   cert.   denied,   535       U.S.   941   (2001).   We    have

independently reviewed the record and conclude Harley has not made

the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately


                                        2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3